DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner's Amendment
01.	An Examiner's Amendment to the record appears below. Should the changes be unacceptable, Applicant may file an amendment under 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if Examiner's amendment, including cancelling of one or more claim, results in a change of the inventorship of the allowed claim(s).
Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
02.	In a telephonic interview on 3/22/2021, followed by an e-mail on 3/23/2021, a copy of which is attached to this communication, Mr. Chen, Applicant's representative, authorized the following amendments to [0023] of the specification: 
0023] A spacer 130 is disposed on at least one side of the floating gate 122 and the control gate 126 and the spacer 130 is continuously distributed on the sidewall surface 1222 of the floating gate 122 and the sidewall surface 1262 of the control gate 126 such that the spacer 130 overlaps portions of the top surface 1221 of the floating gate 122. In addition, [referring to FIG. 2,] the outside surface of the spacer 130 has a recess 1301, the totality of which is shown, for example in FIG. 2, to be vertically aligned with the totality of the control gate 126. [According to some embodiments of the present disclosure, the totality of each recess 1301 may be vertically aligned with the totality of the control gate 126, In other words, the center of each recess 1301 (or the center of a dielectric layer 132 disposed in the recess 1301) may be substantially level with the center of the control gate 126.]
In clean form, therefore, paragraph [0023] of the specification would be:
[0023] A spacer 130 is disposed on at least one side of the floating gate 122 and the control gate 126 and the spacer 130 is continuously distributed on the sidewall surface 1222 of the floating gate 122 and the sidewall surface 1262 of the control gate 126 such that the spacer 130 overlaps portions of the top surface 1221 of the floating gate 122. In addition, the outside surface of the spacer 130 has a recess 1301, the totality of which is shown, for example in FIG. 2, to be vertically aligned with the totality of the control gate 126.  
Examiner’s Statement of Reasons for Allowance
03.	Claims 1-7 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent process claim 1 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: 

providing a semiconductor substrate; forming a tunnel dielectric on the semiconductor substrate;
forming a floating gate on the tunnel dielectric, wherein the floating gate comprises a top surface and a sidewall surface;
forming an insulation layer, conformally disposed on the top surface and the sidewall surface of the floating gate;
forming a control gate, disposed on the insulation layer and the floating gate, wherein the control gate comprises a sidewall surface; and
forming a spacer, continuously distributed on the sidewall surfaces of the floating gate and the control gate, 
wherein the spacer overlaps portions of the top surface of the floating gate, wherein a side surface of the spacer comprises a recess, and a totality of the recess is vertically aligned with a totality of the control gate, and 
the totality of the recess is vertically above a totality of the floating gate" (underlined by Examiner for emphasis),
as specifically performed in the context of the structured and interrelated features. 
Although various prior art references (see, for example, Chen '227) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified 
CONCLUSION
04.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814